The defendant was convicted in the criminal court of Fulton County of operating a lottery, known as the number-game, for the hazarding of money. Her certiorari was overruled by a judge of the superior court, and that judgment is assigned as error.
The evidence, direct and circumstantial, authorized the jury to find that the accused was assisting and abetting other persons in the operation of the lottery, and therefore that she was guilty as a principal in said operation. None of the special assignments of error in the petition for certiorari show cause for a reversal of the judgment.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED OCTOBER 15, 1943.